COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 ANTHONY LEROY JONES,                                         No. 08-14-00105-CR
                                              §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       297th Judicial District Court
                                              §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                            State.                              (TC# 1297281D)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until November 6, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ronald G. Couch, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 6, 2014.

       IT IS SO ORDERED this 30th day of October, 2014.

                                            PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.